Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received November 17, 2021.  The amendment to the specification and to the drawing is acknowledged.  Claims 1-6, 8-11, and 14-16 were amended.  Claim 12 is a cancelled claim.  Claim 18 was added as a new claim.  Claims 1-11 and 13-18 are pending.
The previous objections and rejections set forth in the last office action (mailed 8/27/2021) have been overcome by the amendment and remarks received 11/17/2021.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Hatakeyama et al. (US 2015/0236274), which was discussed in the last office action (mailed 8/27/2021).  While Hatakeyama et al. teaches boron derivatives used with anthracene host material for a light emitting element (see par. 24 and 118-120), Hatakeyama et al. fails to teach or to render obvious the combination of specific boron and anthracene derivatives as claimed, especially used in a concentration gradient in a light emitting layer as specifically claimed for a light emitting device structure.  
Claims 1-11 and 13-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786